DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 4-11, 20, 21, 25-27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, there is insufficient antecedent basis for “the at least one structural element”.
	Regarding claim 4, there is insufficient antecedent basis for “the at least one structural element”.
Regarding claim 5, there is insufficient antecedent basis for “the structural element”.
Regarding claim 6, there is insufficient antecedent basis for “the structural element”.
Regarding claim 9, there is insufficient antecedent basis for “the structural element”.
Regarding claim 10, there is insufficient antecedent basis for “the at least one structural element”.

Regarding withdrawn claim 20, the limitation “a plurality of structural elements” renders the claim indefinite because it is unclear whether “a plurality of structural elements” refers to “a plurality of structural elements” previously set forth in independent claim 1 or if it is distinct therefrom as implied by the claim construction.
Regarding claim 25, there is insufficient antecedent basis for “the at least one structural element”.
Regarding claim 26, there is insufficient antecedent basis for “the at least one structural element”.
Regarding claim 27, there is insufficient antecedent basis for “the at least one structural element”.
Regarding withdrawn claim 31, the limitation “a plurality of structural elements” renders the claim indefinite because it is unclear whether “a plurality of structural elements” refers to “a plurality of structural elements” previously set forth in independent claim 1 or if it is distinct therefrom as implied by the claim construction.

	It is also noted that a number of the withdrawn dependent claims, if rejoined, would have similar Section 112 issues.  For example:
	Regarding withdrawn claim 3, there is insufficient antecedent basis for “the at least one structural element”.
	Regarding withdrawn claim 12, there is insufficient antecedent basis for “the at least one structural element”.

	Regarding withdrawn claim 19, the limitation “a plurality of structural elements” renders the claim indefinite because it is unclear whether “a plurality of structural elements” refers to “a plurality of structural elements” previously set forth in independent claim 1 or if it is distinct therefrom as implied by the claim construction.

Allowable Subject Matter
4.	Claims 1, 14, 15, 22, 23, 28 and 30 are allowed.

5.	Claims 2, 4-11, 20, 21, 25-27 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments, filed 14 December 2021, with respect to the rejection(s) of claim(s) 1, 2, 4-6, 10, 11, 26-28 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Swinehart have been fully considered and are persuasive because independent claim 1 has been amended to include the allowable subject of dependent claim 13.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under 35 U.S.C. 112(b) as noted above.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617